Citation Nr: 0935095	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability 
(claimed as bumps on back of neck), to include as due to 
exposure to herbicides.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 
1975.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision in which the 
RO, in pertinent part, denied the Veteran's claims for 
service connection.  

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) the United States Court of Appeals for Veterans 
Claims (Court) held that, when the Veteran specifically 
requests service connection for PTSD, but the medical record 
includes other psychiatric diagnoses, the claim may not be 
narrowly construed as only a PTSD claim, and should be 
considered as a claim for a psychiatric disorder.  In light 
of this holding and the fact that the Veteran has been 
diagnosed with various psychiatric disorders, the issue on 
the title page has been recharacterized.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claims for service connection is 
warranted.

Skin Disability

The Veteran asserts that service connection is warranted for 
a skin disability (claimed as bumps on back of neck), which 
he maintains is due to exposure to herbicides while serving 
in Vietnam.  The Veteran served in the Republic of Vietnam 
from January 24, 1970 to December 13, 1970.  As a veteran who 
served in the Republic of Vietnam during the Vietnam era, it 
is conceded that the Veteran was exposed to herbicides.  If a 
veteran was exposed to a herbicide agent during active 
service, the only skin diseases that shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met is chloracne or other acneform disease consistent with 
chloracne, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(a)(6) are also 
satisfied.  38 C.F.R. §§ 3.307, 3.309(e) (2008).  Here, in 
March 2005, the Veteran was diagnosed with chloracne on back 
of neck and upper back, possibly related to Agent Orange 
(herbicides) exposure.  However, the Veteran does not meet 
the presumption provisions of 38 C.F.R. § 3.307(a)(6)(ii), 
which require that chloracne must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military service.  But, service connection for 
claimed residuals of exposure to herbicides also may be 
established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116 (West 1991) and 38 C.F.R. § 3.303.

In this case, the medical evidence of record reflects no 
treatment for a skin disorder during active service.  In 
fact, clinical findings for the skin were noted as normal on 
April 1969, August 1971, January 1972, and July 1975 
examination reports.  On the medical history portion of his 
July 1975 separation examination report, the Veteran denied 
having ever had any skin diseases.  Clinical findings for the 
skin again were noted as normal, on an October 1975 VA 
examination report.  It was not until a March 2005 VA Agent 
Orange examination, that the Veteran reported having hard 
boils that eventually drain pus and left deep scars since 
Vietnam.  

Under these circumstances, the Board finds that a medical 
opinion-based on full consideration of the Veteran's 
documented medical history and assertions, and fully stated 
rationale-is needed to resolve the question of whether the 
Veteran's diagnosed skin disease is directly related to 
service (to include as due to in-service herbicide exposure).  
See 38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Accordingly, the RO should arrange 
for the Veteran to undergo a skin examination, by an 
appropriate physician, at a VA medical facility.

Psychiatric Disability

The Veteran asserts that service connection is warranted for 
PTSD and that he has received treatment at the Huntington VA 
Medical Center (VAMC) for it.  According to 38 C.F.R. § 
3.304(f) (2008), service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV)), (2) a link, established 
by medical evidence, between current PTSD symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  A March 2005 VA 
Agent Orange examination report included an impression of 
depression with probable PTSD.  Later the same month, a VA 
mental health outpatient note reflects that the Veteran was 
referred for a PTSD screen and following an evaluation, a 
diagnosis of PTSD, provisional, was given.  Thus, it is 
unclear whether the Veteran actually has PTSD.

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d).  If the evidence establishes the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where, conversely, a determination is made that the veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD after the fact does not suffice to verify the occurrence 
of the claimed in-service stressor.  See Moreau, 9 Vet. App. 
at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Veteran's service personnel records, including his DD 
Form 214, confirm that he served as a light vehicle driver in 
Vietnam during most of 1970; however, they do not show that 
he engaged in combat.  Thus, his bare assertion of an in-
service stressor is not sufficient to establish that it 
occurred; rather, his stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 142.

The Veteran's service personnel records reflect that he 
participated in four campaigns-the Vietnam Winter-Spring 70, 
a Sanctuary Counteroffensive, the Vietnam Counteroffensive 
Phase VII, and the 5th Campaigns TRA.  From January 24, 1970 
to February 2, 1970, he was assigned to Company A, 7th 
Support Battalion, 199th Light Infantry Brigade (LIB); from 
February 2, 1970 to September 21, 1970, he was assigned to 
Headquarters and Headquarters Company (HHC), 5th Battalion, 
12th Brigade, 199th LIB; and from September 21, 1970 to 
December 10, 1970, he was assigned to HHC, 8th Engineers, 1st 
Cavalry Division (Air Mobile).  

On a stressor questionnaire and accompanying statement 
received in April 2005, the Veteran indicated that "Donnie 
Hill" a member of the 199th LIB was killed in action in June 
or July 1970; that the first night he was in Vietnam the 
199th Infantry was under mortar attack in Long Binh; that he 
handled all dead Americans at Long Binh and Fire Base Libby; 
that he found a fellow American dead in the back of his truck 
with his head blown apart at Fire Base Libby; that he saw 
fellow GIs wearing fingers and ears of Viet Cong around their 
necks; that he saw young kids fighting over stuff to eat on 
dumps; that he saw people blown apart lying in the streets 
outside of Long Binh; and that a helicopter almost fell on 
him and another American.  He added that the majority of the 
time in Vietnam he was with the 199th LIB, transporting 
troops and supplies and that prior to returning to the United 
States, he was sent to the 1st Cavalry in Phuoc Vinh, where 
he was in base defense and took care of clay more mines and 
kept up the perimeter, which was shelled often.  During his 
March 2005 PTSD screen, the Veteran elaborated on some of the 
above stressors, noting that mortar rounds was a frequent 
experience; that a GI committed suicide in the back of his 
truck; and that a helicopter crashed right in front of him on 
a road, almost hitting him.

The evidence submitted by the Veteran provides for possible 
verification of some of his alleged stressors, mortar attacks 
at Long Binh and Fire Base Libby from January through March 
1970; the handling of dead Americans as a truck driver in 
Vietnam; the death of "Donnie Hill" a member of the 199th 
LIB in June or July 1970; mine sweeping (clearing) during the 
three months he was in Vietnam with the 1st Calvary.  
However, an attempt was not made to corroborate any of these 
alleged stressors by contacting the U.S. Army and Joint 
Services Records Research Center (JSRRC).  This should be 
done on remand.  If any claimed stressor is verified, then 
the Veteran should be scheduled for a VA psychiatric 
examination to determine if the he currently suffers from a 
psychiatric disability, to include PTSD, based on such 
verified stressor.  

Prior to arranging for the Veteran to undergo examination, 
the VA should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file contains 
records from the Huntington VAMCs dated from March 2005 to 
August 2005.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the VA must 
obtain all outstanding medical records from the above VAMC, 
following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the Veteran should be given another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  After providing the appropriate notice, VA should 
attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical 
records from the Huntington VAMC not 
already associated with the record, from 
August 17, 2005.  All records and/or 
responses received should be associated 
with the claims file.

2.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for skin 
and psychiatric disabilities that is not 
currently of record.  Explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the VA should notify him of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
requesting that an attempt be made to 
independently verify the Veteran's 
claimed stressors of: mortar attacks at 
Long Binh and Fire Base Libby from 
January through March 1970 while serving 
with the 199th LIB; handling of dead 
Americans as a truck driver in Vietnam; 
the death of "Donnie Hill" a member of 
the 199th LIB in June or July 1970; and 
performing mine sweeping (clearing) from 
September to December 1970, when he was 
assigned to the 1st Calvary close to 
Phuoc Vinh.  At a minimum, give the JSRRC 
copies of the Veteran's service personal 
records, his claimed stressor statements 
and questionnaire received in April 2005 
and made at a March 14, 2005, mental 
health PTSD screen, to assist in the 
verification of the claimed stressors.  
In addition, the JSRRC should render an 
opinion as to whether the handling of 
dead Americans as a truck driver and/or 
mine sweeping (clearing) was a usual duty 
performed by the Veteran's unit, and 
similar Army units, and service personnel 
with the Veteran's listed MOS during the 
Vietnam War.  All records and/or 
responses received should be associated 
with the claims file.

5.  After all records and/or responses 
received are associated with the claims 
file, arrange for the Veteran to undergo 
a VA skin examination, by an appropriate 
physician, at a VA medical facility, to 
determine the nature and etiology of any 
current skin disorder, to include 
chloracne, if found.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

After review of the claims file and 
examination of the Veteran, the examiner 
should identify all skin disorders found 
on examination, to include chloracne.  If 
any such disorder is diagnosed, the 
appropriate examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that such disorder is 
etiologically related to the Veteran's 
period of service in any way, to include 
exposure to herbicides.

The physician should set forth all 
examination findings, along with the 
complete rationale for any opinions 
expressed, in a printed (typewritten) 
report.

6.  If, and only if, any stressor(s) is 
verified, should the Veteran be scheduled 
for a VA psychiatric examination in order 
to determine the nature, extent of 
severity, and etiology of any psychiatric 
disorder(s) which may be present, to 
include PTSD.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated tests and studies to include 
psychological studies should be 
conducted.

The examiner should provide a diagnosis 
for any psychiatric disorder found on 
examination.  Following review of the 
claims file and examination of the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current psychiatric 
disorder, to include PTSD, if found, is 
related to any incident of the Veteran's 
active duty service.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify the identified stressor(s) 
found to be established by the record 
which is sufficient to produce the 
Veteran's PTSD.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinions 
expressed, in a printed (typewritten) 
report.

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claim for 
service connection, in light of all 
pertinent evidence and legal authority.  
In adjudicating the claims, all 
applicable theories of entitlement to 
service connection should be considered, 
to include direct, presumptive, and 
secondary service connection, if 
appropriate.  The Veteran is currently 
service connected for a left knee 
disability.  If any benefit sought on 
appeal remains denied, furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




